Citation Nr: 1234150	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-14 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral hip disorder. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to October 1969 and was awarded the Combat Infantry Badge and the Purple Heart.  He also served as a member of the Texas Army National Guard and had a period of active duty training starting in October 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case was then remanded by the Board in September 2011 for additional development and readjudication.  

As noted in the prior remand, the Board referred the issue of whether there was clear and unmistakable error (CUE) in the October 2000 rating decision with respect to the effective date of service connection for PTSD.  It does not appear that any action has been taken on this claim to date.  Therefore, it is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.).

The Veteran contends that he is entitled to service connection for disabilities involving the cervical spine, lumbar spine, and bilateral hips.  Specifically he contends that all of these disabilities are primarily the result of his jumping out of airplanes and helicopters while serving in Vietnam.

By way of background, the Veteran's DD-214 shows that he was awarded a Combat Infantryman Badge, a Purple Heart, and a Parachute Badge.  Thus, his participation in parachuting activities during active service is conceded and his neck, back, and hip injuries would be consistent with the circumstances, conditions, or hardships of his service under the tenets of 38 U.S.C.A. § 1154(b) (West 2002).  

For injuries alleged to have occurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  In considering claims of veterans who engaged in combat during campaigns or expeditions, satisfactory lay or other evidence of incurrence or aggravation in such combat of an injury or disease, if consistent with the circumstances, conditions or hardships of such service, will be accepted as sufficient proof of service connection, even when there is no record of incurrence or aggravation.  However, this provision does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Thus, insofar as the Veteran may be claiming that any condition is a result of combat, the Board notes that this provision does not alter the fundamental requirements that he must submit probative medical evidence of a causal relationship between his current conditions and service.  Id.  See also Arms v. West, 12 Vet. App. 188, 194-95 (1999) (clarifying that a combat injury, alone, does not obviate the need for the Veteran to still have competent and credible evidence linking his currently claimed disability to that combat injury).  That is, despite his combat status, the Veteran must still provide satisfactory evidence of a relationship between his service and the claimed disabilities.  

Pursuant to the September 2011 Board Remand, the Veteran was referred for a VA examination in November 2011 for the specific purpose of obtaining an opinion as to whether or not his current disabilities (specifically, degenerative disc/joint disease affecting his cervical and lumbar spine and osteoarthritis of both hips) could be related to service.  Following examination of the Veteran, including consideration of his in-service injuries, the examiner noted there was no evidence or documentation of significant injury to the cervical or lumbar spine or to either hip during service.  He concluded that it was less likely than not that the Veteran's cervical spine, lumbar spine, and bilateral hip problems were related to any in-service injury.  The primary basis for this opinion was that the Veteran was discharged from service in 1969 and was first seen regarding his neck, lumbar spine and hips in 2000.

Unfortunately the examiner failed to provide any discussion whatsoever on the Veteran's complaints of back pain at service discharge.  See September 1969 Report of Medical History.  Nor does he adequately address the Veteran's contention that he has had neck, back and bilateral hip pain since service.  Given the failure of the VA examiner to fully consider the evidence as documented in the claims files, the Board finds the 2011 VA examination is inadequate.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for another medical opinion.

To that end, the physician who presented the November 2011 opinion should be asked to review the record once more and then provide an addendum to the prior opinion, specifically resolving the question as to whether the Veteran's disc disease of the cervical and lumbar spine as well as the bilateral hip arthritis are related to his military service.  If the examiner who performed the November 2011 VA examination is unavailable, the claims file should be referred to another appropriate examiner for review and comment.  

The Board stresses that, because the Veteran is competent to report the onset of neck, back, and bilateral hip pain in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he injured his cervical spine, lumbar spine and both hips during service and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  That said, however, the Veteran's contentions regarding these symptoms also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in 2009.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his cervical disc disease, lumbar disc disease and bilateral hip arthritis.  Document the attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Then, obtain an addendum to the November 2011 VA opinion that addresses whether the Veteran's current disc disease of the cervical and lumbar spine and bilateral hip arthritis are related to his military service.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  

The examiner should take into consideration the Veteran's competent and credible statements regarding his in-service injuries, the onset of neck, back and hip pain, and the continuity of that pain since service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the current cervical disc disease, lumbar disc disease, and bilateral hip arthritis are consistent with his active duty, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  [Note: The Veteran's in-service injuries have been conceded.].  Any opinion provided should include discussion of specific evidence of record.  

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

If the November 2011 reviewing examiner is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician for similar review and comment.  Another examination of the Veteran need not be conducted unless he/she determines that one is necessary.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


